Citation Nr: 0429844	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  03-27 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether clear and unmistakable error (CUE) exists in a rating 
decision dated February 13, 1979, which denied entitlement to 
service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel


INTRODUCTION

The appellant had active military service from October 1974 
until July 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the appellant's claim of 
clear and unmistakable error (CUE) in a February 1979 rating 
decision that denied service connection for multiple 
sclerosis.

The appellant requested a hearing in this case, which was 
conducted by the undersigned Veterans Law Judge in May 2004.


FINDINGS OF FACT

1.  By a February 1979 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
multiple sclerosis; the veteran did not appeal.

2.  The veteran's CUE arguments with respect to the 1979 
denial amount to disagreement with how the facts were 
weighed; he also claims that the RO did not properly develop 
the evidence.


CONCLUSION OF LAW

The claim of CUE in a February 1979 RO decision that denied 
service connection for multiple sclerosis is legally 
insufficient.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 
38 C.F.R. § 3.105 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the February 1979 rating decision 
which denied service connection for multiple sclerosis was 
clearly and unmistakable erroneous because 1) a January 1979 
VA examination was inadequate, 2) the RO improperly weighed 
the evidence of record at that time, and 3) the RO failed to 
afford the appellant the benefit of the doubt.  (See Board 
Hearing Transcript at 2-6, May 2004).

In August 1978, the RO received the appellant's claim of 
service connection for multiple sclerosis.  (See Veteran's 
Application for Compensation or Pension, VA Form 21-526, 
August, 1978).  In February 1979, the RO denied service 
connection for multiple sclerosis.  The RO based this 
decision upon the evidence of record at that time, which 
included the appellant's service medical and personnel 
records, VA examination reports dated in January 1979, and VA 
hospitalization records dated from July 1978 to August 1978.  
The RO rating decision explained that service medical records 
did not show in-service symptoms of or diagnosis of multiple 
sclerosis, and that the January 1979 VA examiner found no 
current evidence of multiple sclerosis.

The appellant was notified of the February 1979 RO rating 
decision, but he did not appeal that decision.  38 U.S.C. 
§ 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1979)

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority or except on the basis of 
CUE, as provided in 38 C.F.R.§ 3.105.  38 C.F.R. § 3.104(a) 
(2004).  Previous determinations, which are final and 
binding, will be accepted as correct in the absence of CUE.  
38 C.F.R. § 3.105(a) (2004).

The Court has propounded a three-pronged test to determine 
whether CUE was present in a prior determination:  (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court 
refined and elaborated on the test set forth in Russell.  In 
Fugo, the Court stated, 

CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. . . 
  
If a claimant-appellant wishes to 
reasonably raise CUE there must be some 
degree of specificity as to what the 
alleged error is and, unless it is the 
kind of error . . . that, if true, would 
be CUE on its face, persuasive reasons 
must be given as to why the result would 
have been manifestly different but for 
the alleged error. It must be remembered 
that there is a presumption of validity 
to otherwise final decisions, and that 
where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly 
a collateral attack, the presumption is 
even stronger.
 
See Grover v. West, 12 Vet. App. 109, 111-112 (1999); Daniels 
v. Gober, 10 Vet. App. 474, 478 (1997); Caffrey v. Brown, 6 
Vet. App. 377, 383-384 (1994); Damrel v. Brown, 6 Vet. App. 
242, 245 (1994).  See also Bustos v. West, 179 F.3d 1378 
(Fed. Cir. 1999) (expressly adopting the "manifestly changed 
the outcome" language in Russell).

The mere misinterpretation of facts does not constitute CUE.  
See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  The 
Court has also held that the failure to fulfill the duty to 
assist does not constitute CUE.  See Crippen v. Brown, 9 Vet. 
App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  

As previously mentioned, the appellant contends that the 
February 1979 rating decision, which denied service 
connection for multiple sclerosis, was clearly and 
unmistakable erroneous because: 1) a January 1979 VA 
examination was inadequate, 2) the RO improperly weighed the 
evidence of record at that time, and 3) the RO failed to 
afford the appellant the benefit of the doubt.  

With respect to the appellant's contention that his January 
1979 VA examination was insufficient or inadequate, the Board 
notes that even assuming that he is competent to offer an 
opinion as to the propriety or completeness of his VA 
examination, he merely raises an argument that VA failed in 
its duty to assist.  The law clearly indicates that such an 
alleged failure in the duty to assist can not constitute CUE.  
See Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. 
Brown, 6 Vet. App. 377 (1994); Cook v. Principi, 318 F. 3d 
1334 (Fed. Cir. 2002).  

The appellant also contends that the February 1979 RO rating 
was clearly and unmistakably erroneous in that the RO failed 
to properly weigh the evidence of record at that time.  
Specifically, the appellant argues that the RO should have 
assigned greater probative value to the VA hospitalization 
records which diagnosed him with "probable multiple 
sclerosis" after multiple tests.  In other words, he asserts 
that the RO gave too much evidentiary weight to the January 
1979 VA examination, which did not contain a diagnosis of 
multiple sclerosis, and which he asserts was not as thorough.  
What is significant about this allegation is that the 
appellant does not contend that the correct facts as they 
were known in February 1979 were not before the RO.  Rather, 
he argues that the facts known at the time were improperly 
evaluated.  As discussed above, an argument as to how the 
evidence was weighed by the RO can not constitute CUE.  

With respect to the appellant's final contention that the RO 
failed to properly afford him the benefit of the doubt, the 
Board reiterates that CUE is the kind of error that must be 
undebatable and about which reasonable minds cannot differ.  
Argument to the effect that the evidence was such as to allow 
for application of the benefit-of-the doubt doctrine is no 
different that an allegation that the RO improperly weighed 
the evidence.  Even in 1979, the benefit of the doubt was 
applied based on consideration of the evidentiary weight to 
be given the available evidence of record.  The RO's improper 
weighing or evaluation of the evidence, as noted above, can 
not amount to CUE.  Eddy v. Brown, 9 Vet. App. 52 (1996).

In sum, the veteran has not sufficiently pled CUE as required 
by law.  The Court has held that the proper remedy for the 
Board, when confronted with an inadequately pled CUE claim 
collaterally attacking an RO decision, is to dismiss the 
challenge without prejudice.  Simmons v. Principi, 17 Vet. 
App. 104, 114 (2003).  Therefore, the appellant's claim is 
dismissed without prejudice.


ORDER

The veteran's claim of CUE in a February 1979 rating decision 
is dismissed without prejudice to re-filing.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



